*870On Application for Rehearing.
Todd, J.
Both parties have applied for a reheariug. We have attentively considered both applications, and have not changed our minds as to the correctness of our previous decree.
The point in those motions deserving the most serious consideration is that touching the prescription of iive years in the defendant’s application.
it is earnestly urged that the omission of the tutor ad hoe, appointed to represent a minor jiarty to an executory proceeding, to-take the prescribed oath, is an informality connected with or growing-out of a public sale, which is fully covered by the prescription mentioned; and wo are cited to the cases of Fraser vs. Zylice, 29 Ann. 534; Ruth vs. Citizens Bank, 28 Ann. 570; Mulholland vs. Scott, 33 Ann. 1043; Holt vs. Hart and Hebert, Ib. 673. We have carefully examined these decisions and they do not sustain the counsel’s proposition. It will be seen that the informalities there treated of, refer ex-cxclnsively to those occurring after judgment, and connected with and relating to proceedings pertaining to the execution of the judgment; as for instance the sale of minors property for less than its appraisement, want of notice of seizure, notice of judgment rendered by the defendant-, and waiver of notice of seizure and sale.
Now, in our opinion, a failure to give notice to a minor defendant in an executory proceeding, or his legal representative, is not an informality connected with or growing out of a public sale, but is something that is absolutely essential to the legal .effect of the order of seizure and sale itself. 6 R. 192; 9 R. 8 ; 14 Ann. 105.
This notice is equivalent to a citation in ordinary proceedings, and just as indispensable. Can it be pretended that a failure to cite a party in the latter proceeding would, in any way, relate to the sale of property under the judgment rendered in such proceeding"? Rather such failure would relate to the judgment and make it absolutely null. So in. executory process a writ of seizure and sale issued without jirevious. notice to the debtor, would be alike void.
The rehearing asked for is refused.
Manning, J. A rehearing should be granted.